Hill, J.
A policy of ordinary life insurance payablé to a named beneficiary provides: “The insured may, at any time while this policy is in force, by written notice to the company at its home office, change the beneficiary or beneficiaries under this policy, . . . This policy is issued with the express understanding that the insured may, without the consent of the beneficiary, receive every benefit, exercise every right, and enjoy every privilege conferred upon him by this policy.” Held, in reply to the question certified by the Court of Appeals, that in an action on the policy by the beneficiary, the beneficiary has not such interest in the policy as would render inadmissible in evidence statements made by the assured himself either before or after the issuance and delivery of the policy, tending to disprove one of the prescribed requisites of the policy that the assured should be in good health at the time the policy was issued and delivered. Johnson v. American National Life Ins. Co., 134 Ga. 800 (3), 801 (68 S. E. 731).

All the Justices conou/r.

Question certified by Court of Appeals (Case No. 10353).
King & Spalding, W. B. Miller, and John D. E. S. Taylor, for plaintiff in error.
J. M. Bellah and Maddox & Doyal, contra.